 



Exhibit 10.1
 
TEKTRONIX, INC.
(an Oregon corporation)
Convertible Senior Notes due 2012
PURCHASE AGREEMENT
Dated: June 25, 2007
 

 



--------------------------------------------------------------------------------



 



TEKTRONIX, INC.
(An Oregon corporation)
$300,000,000
Convertible Senior Notes due 2012
PURCHASE AGREEMENT
June 25, 2007
MERRILL LYNCH & CO.
Merrill Lynch, Pierce, Fenner & Smith
          Incorporated
As Representative of the several
     Initial Purchasers named in Schedule A attached hereto
c/o Merrill Lynch & Co.
        Merrill Lynch, Pierce, Fenner & Smith
               Incorporated
Ladies and Gentlemen:
     Tektronix, Inc., an Oregon corporation (the “Company”), confirms its
agreement with Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Goldman, Sachs & Co. and Citigroup Global Markets Inc. (the
“Initial Purchasers”) with respect to the issue and sale by the Company and the
purchase by the Initial Purchasers of $300,000,000 aggregate principal amount of
the Company’s Convertible Senior Notes due 2012 (the “Initial Securities”), and
with respect to the grant by the Company to the Initial Purchasers of the option
described in Section 2(b) hereof to purchase all or any part of an additional
$45,000,000 aggregate principal amount of Convertible Senior Notes due 2012 (the
“Option Securities” and together with the Initial Securities, the “Securities”).
The Securities are to be issued pursuant to an indenture to be dated as of
June 29, 2007 (the “Indenture”) between the Company and U.S. Bank National
Association, as trustee (the “Trustee”).
     The Securities are convertible, subject to certain conditions as described
in the Final Offering Memorandum (as defined below), prior to maturity (unless
previously redeemed or otherwise purchased) into cash or a combination of cash
and shares of common stock, no par value, of the Company (the “Common Stock”) in
accordance with the terms of the Securities and the Indenture. Securities issued
in book-entry form will be issued to Cede & Co. as nominee of The Depository
Trust Company (“DTC”) pursuant to a letter agreement, to be dated as of the
Initial Closing Time (as defined in Section 2(c)) (the “DTC Agreement”), among
the Company, the Trustee and DTC.
     The Company understands that the Initial Purchasers propose to make an
offering of the Securities on the terms and in the manner set forth herein and
agrees that the Initial Purchasers may resell, subject to the conditions set
forth herein, all or a portion of the Securities to purchasers (“Subsequent
Purchasers”) at any time after this Agreement has been executed and

 



--------------------------------------------------------------------------------



 



delivered. The Securities are to be sold to the Initial Purchasers and resold by
the Initial Purchasers without being registered under the Securities Act of
1933, as amended (the “1933 Act”), in reliance upon exemptions therefrom.
Pursuant to the terms of the Securities and the Indenture, investors that
acquire Securities may only resell or otherwise transfer such Securities if such
Securities are hereafter registered under the 1933 Act or if an exemption from
the registration requirements of the 1933 Act is available (including the
exemption afforded by Rule 144A (“Rule 144A”) of the rules and regulations
promulgated under the 1933 Act by the Securities and Exchange Commission (the
“Commission”)). On or prior to the Initial Closing Time, the Company will enter
into an agreement with the Initial Purchasers (the “Registration Rights
Agreement”), pursuant to which, subject to the conditions set forth therein, the
Company will be required to file and use its commercially reasonable best
efforts to have declared effective a registration statement (the “Registration
Statement”) under the 1933 Act to register resales of the Securities and the
shares of Common Stock issuable upon conversion thereof.
     Section 1. Representations and Warranties by the Company.
     (a) Representations and Warranties. The Company represents and warrants to
the Initial Purchasers, as of the date hereof and as of each Closing Time
referred to in Section 2(c) hereof, and agrees with the Initial Purchasers, as
follows:
     (i) Disclosure Package and Offering Memorandum. The Company has prepared
and delivered to the Initial Purchasers copies of a preliminary offering
memorandum dated June 25, 2007 (the “Preliminary Offering Memorandum”) and has
prepared and will deliver to the Initial Purchasers copies of a final offering
memorandum dated June 25, 2007 (the “Final Offering Memorandum”), each for use
by the Initial Purchasers in connection with its solicitation of purchases of,
or offering of, the Securities. “Offering Memorandum” means, with respect to any
date or time referred to in this Agreement, the most recent offering memorandum
(whether the Preliminary Offering Memorandum or the Final Offering Memorandum,
or any amendment or supplement to either such document), including exhibits
thereto and any documents incorporated therein by reference, which has been
prepared and delivered by the Company to the Initial Purchasers in connection
with its solicitation of purchases of, or offering of, the Securities. All
references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Offering
Memorandum (or other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
are incorporated by reference in the Offering Memorandum; and all references in
this Agreement to amendments or supplements to the Offering Memorandum shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934 (the “Exchange Act”) which is incorporated by reference in
the Offering Memorandum.
          As of the Applicable Time (as defined below), neither (x) the Offering
Memorandum as of the Applicable Time as supplemented by the final pricing term
sheet, in the form attached hereto as Schedule B (the “Pricing Supplement”),
that has been prepared and delivered by the Company to the Initial Purchasers in
connection with its solicitation of offers to purchase Securities, all
considered together (collectively, the

2



--------------------------------------------------------------------------------



 



“Disclosure Package”), nor (y) any individual Supplemental Offering Materials
(as defined below), when considered together with the Disclosure Package,
included any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
          “Applicable Time” means [7:00] a.m. (Eastern time) June 26, 2007 or
such other time as agreed by the Company and Merrill Lynch & Co., Merrill Lynch,
Pierce, Fenner & Smith Incorporated as the representative of the Initial
Purchasers (the “Representative”).
          “Supplemental Offering Materials” means any “written communication”
(within the meaning of the rules and regulations under the 1933 Act) prepared by
or on behalf of the Company at the Company’s direction or used or referred to by
the Company, that constitutes an offer to sell or a solicitation of an offer to
buy the Securities other than the Offering Memorandum or amendments or
supplements thereto (including the Pricing Supplement), including, without
limitation, any road show relating to the Securities that constitutes such a
written communication.
          As of its issue date and as of each Closing Time, the Final Offering
Memorandum will not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
          The representations and warranties in this subsection shall not apply
to statements in or omissions from the Disclosure Package or the Final Offering
Memorandum made in reliance upon and in conformity with written information
furnished to the Company by the Initial Purchasers expressly for use therein.
     (ii) Incorporated Documents. The Offering Memorandum as delivered from time
to time shall incorporate by reference the most recent Annual Report of the
Company on Form 10-K filed with the Commission and each Quarterly Report of the
Company on Form 10-Q and each Current Report of the Company on Form 8-K filed
with the Commission since the end of the fiscal year to which such Annual Report
relates. The documents incorporated or deemed to be incorporated by reference in
the Offering Memorandum at the time they were or hereafter are filed with the
Commission complied and will comply in all material respects with the
requirements of the 1934 Act and the rules and regulations of the Commission
thereunder (the “1934 Act Regulations”).
     (iii) Independent Accountants. The accountants who certified the financial
statements and supporting schedules included in the Disclosure Package and the
Final Offering Memorandum are independent public accountants with respect to the
Company and its subsidiaries within the meaning of the 1933 Act and the rules
and regulations thereunder (the “1933 Act Regulations”).

3



--------------------------------------------------------------------------------



 



     (iv) Financial Statements. The financial statements, together with the
related schedules and notes, included in the Disclosure Package and the Final
Offering Memorandum, present fairly the financial position of the Company and
its consolidated subsidiaries at the dates indicated and the statement of
operations, shareholders’ equity and cash flows of the Company and its
consolidated subsidiaries for the periods specified; said financial statements
have been prepared in conformity with generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved. The
supporting schedules, if any, included in the Disclosure Package and the Final
Offering Memorandum, present fairly in accordance with GAAP the information
required to be stated therein. The selected financial data and the summary
financial information included in the Disclosure Package and the Final Offering
Memorandum present fairly the information shown therein and have been compiled
on a basis consistent with that of the audited financial statements included in
the Disclosure Package and the Final Offering Memorandum.
     (v) No Material Adverse Change in Business. Since the respective dates as
of which information is given in the Disclosure Package and the Final Offering
Memorandum, except as otherwise stated therein, (A) there has been no material
adverse change in the condition, financial or otherwise, or in the earnings,
business affairs or business prospects of the Company and its subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business (a “Material Adverse Effect”), (B) there have been no transactions
entered into by the Company or any of its subsidiaries, other than those in the
ordinary course of business, which are material with respect to the Company and
its subsidiaries considered as one enterprise, and (C) except for regular
dividends on the Common Stock, no par value, there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock.
     (vi) Valid Existence of the Company. The Company has been duly organized
and is validly existing as a corporation under the laws of the state of Oregon
and has corporate power and authority to own, lease and operate its properties
and to conduct its business as described in the Disclosure Package and the Final
Offering Memorandum and to enter into and perform its obligations under this
Agreement; and the Company is duly qualified as a foreign corporation to
transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.
     (vii) Good Standing of Designated Subsidiaries. Each significant subsidiary
of the Company (as such term is defined in Rule 1-02 of Regulation S-X) (each a
“Designated Subsidiary” and, collectively, the “Designated Subsidiaries”) has
been duly organized and is validly existing as a corporation in good standing
under the laws of the jurisdiction of its incorporation, has corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Disclosure Package and the Final Offering Memorandum and is
duly qualified as a foreign corporation to transact business and is in good
standing in each jurisdiction in which such

4



--------------------------------------------------------------------------------



 



qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect; except as
otherwise disclosed in the Disclosure Package and the Final Offering Memorandum,
all of the issued and outstanding capital stock of each Designated Subsidiary
has been duly authorized and validly issued, is fully paid and non-assessable
and is owned by the Company directly or through subsidiaries, free and clear of
any security interest, mortgage, pledge, lien, encumbrance, claim or equity;
none of the outstanding shares of capital stock of the Designated Subsidiaries
was issued in violation of any preemptive or similar rights of any
securityholder of such Designated Subsidiary.
     (viii) Capitalization and Other Capital Stock Matters. The total
shareholders’ equity of the Company is as set forth in the Disclosure Package
and the Final Offering Memorandum in the column entitled “Actual” under the
caption “Capitalization” as of the respective dates set forth therein, and the
actual, authorized, issued and outstanding number of shares of Common Stock of
the Company is as set forth in the section entitled “Description of Capital
Stock” in the Disclosure Package and the Final Offering Memorandum as of the
date set forth therein, and there have been no changes to such amounts (except
for subsequent issuances, if any, pursuant to this Agreement, pursuant to
reservations, agreements, employee benefit plans referred to in the Disclosure
Package and the Final Offering Memorandum or pursuant to the exercise of
convertible securities or options referred to in the Disclosure Package and the
Final Offering Memorandum). The Common Stock conforms in all material respects
to the description thereof set forth in the Disclosure Package and the Final
Offering Memorandum. All of the outstanding shares of Common Stock have been
duly authorized and validly issued, are fully paid and nonassessable and have
been issued in compliance with federal and state securities laws. Upon issuance
and delivery of the Securities in accordance with this Agreement and the
Indenture, the Securities will be convertible at the option of the holder
thereof into shares of Common Stock in accordance with the terms of the
Securities and the Indenture; the shares of Common Stock issuable upon
conversion of the Securities have been duly authorized and reserved for issuance
upon such conversion by all necessary corporate action and such shares, when
issued upon such conversion in accordance with the terms of the Securities, will
be validly issued and will be fully paid and non-assessable; no holder of such
shares will be subject to personal liability by reason of being such a holder;
and the issuance of such shares upon such conversion will not be subject to the
preemptive or other similar rights of any securityholder of the Company. None of
the outstanding shares of Common Stock were issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase securities of the Company. There are no authorized or
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any of its
subsidiaries other than those accurately described in the Disclosure Package and
the Final Offering Memorandum. The description of the Company’s stock option,
stock bonus and other stock plans or arrangements, and the options or other
rights granted thereunder, set forth or incorporated by reference in the
Disclosure Package and the Final Offering Memorandum, accurately and fairly
describes such plans, arrangements, options and rights in all material respects.

5



--------------------------------------------------------------------------------



 



     (ix) Stock Exchange Listing. The Common Stock is registered pursuant to
Section 12(g) of the 1934 Act and is listed on the New York Stock Exchange (the
“NYSE”), and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the 1934 Act
or delisting the Common Stock from the NYSE, nor has the Company received any
notification that the Commission or the NYSE is contemplating terminating such
registration or listing.
     (x) Corporate Power. The Company has full right, power and authority to
execute and deliver (1) this Agreement, (2) the Securities, (3) the Indenture,
(4) the Registration Rights Agreement, (5) the confirmation (the “Convertible
Note Hedge Confirmation”) between the Company and Merrill Lynch International
relating to the OTC convertible note hedge as described in the Final Offering
Memorandum, and (6) the confirmation (the “Warrant Transaction Confirmation”)
between the Company and Merrill Lynch International relating to the OTC warrant
transaction described in the Final Offering Memorandum (the documents described
in the foregoing clauses (1) through (6), collectively, the “Transaction
Documents”) and to perform its obligations hereunder and thereunder; and all
action required to be taken for the due and proper authorization, execution and
delivery of each of the Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken.
     (xi) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.
     (xii) Authorization of the Indenture. The Indenture has been duly
authorized by the Company and, when executed and delivered by the Company and
the Trustee, will constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or other similar laws relating to or affecting enforcement of
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).
     (xiii) Authorization of Certain Other Documents. The Convertible Note Hedge
Confirmation and the Warrant Transaction Confirmation have been duly authorized
by, and will each constitute a valid and binding agreement of, the Company, each
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or other similar
laws relating to or affecting enforcement of creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law).
     (xiv) Authorization of the Registration Rights Agreement. The Registration
Rights Agreement has been duly authorized by the Company and, at the Initial
Closing Time, will be duly executed and delivered by, and will constitute a
valid and binding agreement of, the Company, enforceable in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without

6



--------------------------------------------------------------------------------



 



limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or other similar laws relating to or affecting enforcement of
creditors’ rights generally, by general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law) and, as
to rights of indemnification, and contribution, by principles of public policy
or applicable law.
     (xv) Authorization of the Securities. The Securities have been duly
authorized and, at the applicable Closing Time, will have been duly executed by
the Company and, when authenticated, issued and delivered in the manner provided
for in the Indenture and delivered against payment of the purchase price
therefor as provided in this Agreement, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers) reorganization, moratorium or other similar laws affecting
enforcement of creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law), and will be in the form contemplated by, and entitled to the benefits of,
the Indenture.
     (xvi) Description of Transaction Documents and Capital Stock. The
description of the Transaction Documents and the rights, preferences and
privileges of the capital stock of the Company, including the shares of Common
Stock issuable upon conversion of the Securities, contained in the Disclosure
Package and the Final Offering Memorandum, are accurate in all material
respects.
     (xvii) Absence of Defaults and Conflicts. Neither the Company nor any of
its subsidiaries is (A) in violation of its charter or by-laws or (B) in default
in the performance or observance of any obligation, agreement, covenant or
condition contained in any contract, indenture, mortgage, deed of trust, loan or
credit agreement, note, lease or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which it or any of them may
be bound, or to which any of the property or assets of the Company or any of its
subsidiaries is subject (collectively, “Agreements and Instruments”) except (in
the case of this clause (B)) for such defaults that would not result in a
Material Adverse Effect; and the execution, delivery and performance of the
Transaction Documents and any other agreement or instrument entered into or
issued or to be entered into or issued by the Company in connection with the
transactions contemplated hereby or thereby or in the Disclosure Package and the
Final Offering Memorandum and the consummation of the transactions contemplated
herein and in the Disclosure Package and the Final Offering Memorandum
(including the issuance and sale of the Securities and the use of the proceeds
from the sale of the Securities as described in the Disclosure Package and the
Final Offering Memorandum under the caption “Use of Proceeds”) and compliance by
the Company with its obligations hereunder have been duly authorized by all
necessary corporate action and do not and will not, whether with or without the
giving of notice or passage of time or both, conflict with or constitute a
breach of, or default or Repayment Event (as defined below) under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any of its subsidiaries pursuant to, the Agreements
and Instruments except for such conflicts, breaches or defaults or Repayment
Events or liens, charges or

7



--------------------------------------------------------------------------------



 



encumbrances that, singly or in the aggregate, would not result in a Material
Adverse Effect, nor will such action result in any violation of the provisions
of the charter or by-laws of the Company or any of its subsidiaries or any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Company or any of its subsidiaries or any of their assets,
properties or operations. As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries.
     (xviii) Absence of Labor Dispute. No labor dispute with the employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company, is imminent, and the Company is not aware of any existing or imminent
labor disturbance by the employees of any of its or any of its subsidiaries’
principal suppliers, manufacturers, customers or contractors, which, in either
case, would result in a Material Adverse Effect.
     (xix) Absence of Proceedings. Except as described in the Preliminary
Offering Memorandum, there is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against or affecting the Company or any of its subsidiaries which
would reasonably be expected to result in a Material Adverse Effect, or which
would reasonably be expected to materially and adversely affect the properties
or assets of the Company or any of its subsidiaries or the consummation of the
transactions contemplated by this Agreement or the performance by the Company of
its obligations hereunder. The aggregate of all pending legal or governmental
proceedings to which the Company or any of its subsidiaries is a party or of
which any of their respective property or assets is the subject which are not
described in the Disclosure Package and the Final Offering Memorandum, including
ordinary routine litigation incidental to the business, would not reasonably be
expected to result in a Material Adverse Effect.
     (xx) Absence of Manipulation. Neither the Company nor any affiliate, as
such term is defined in Rule 501(b) under the 1933 Act (“Affiliate”), of the
Company has taken, nor will the Company or any Affiliate of the Company take,
directly or indirectly, any action which is designed to or which has constituted
or which would be expected to cause or result in stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Securities.
     (xxi) Possession of Intellectual Property. The Company and its subsidiaries
own or possess, or can acquire on reasonable terms, adequate patents, patent
rights, licenses, inventions, copyrights, know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), trademarks, service marks, trade names or other
intellectual property (collectively, “Intellectual Property”) necessary to carry
on the business now operated by them, and neither the Company nor any of its
subsidiaries has received any notice or is

8



--------------------------------------------------------------------------------



 



otherwise aware of any infringement of or conflict with asserted rights of
others with respect to any Intellectual Property or of any facts or
circumstances which would render any Intellectual Property invalid or inadequate
to protect the interest of the Company or any of its subsidiaries therein, and
which infringement or conflict (if the subject of any unfavorable decision,
ruling or finding) or invalidity or inadequacy, singly or in the aggregate,
would result in a Material Adverse Effect.
     (xxii) Absence of Further Requirements. Subject to compliance by the
Initial Purchasers with the representations and warranties of the Initial
Purchasers and the procedures set forth in Section 6 hereof, no filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any court or governmental authority or agency is necessary or
required for the performance by the Company of its obligations hereunder, in
connection with the offering, issuance or sale of the Securities hereunder or
the consummation of the transactions contemplated by the Transaction Documents
or for the due execution, delivery or performance of the Transaction Documents
by the Company, except (A) such as have been already obtained or will be made on
or prior to the Initial Closing Time and (B) as may be required under the
securities or blue sky laws of the various states in which the Securities will
be offered or sold and the 1933 Act with respect to the registration of the
resale of the Securities under the 1933 Act pursuant to the Registration Rights
Agreement.
     (xxiii) Possession of Licenses and Permits. The Company and its
subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
federal, state, local or foreign regulatory agencies or bodies necessary to
conduct the business now operated by them, except where the failure so to
possess would not, singly or in the aggregate, result in a Material Adverse
Effect; the Company and its subsidiaries are in compliance with the terms and
conditions of all such Governmental Licenses, except where the failure so to
comply would not, singly or in the aggregate, result in a Material Adverse
Effect; all of the Governmental Licenses are valid and in full force and effect,
except where the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, singly or in the
aggregate, result in a Material Adverse Effect; and neither the Company nor any
of its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would result in a Material Adverse Effect.
     (xxiv) Title to Property. The Company and its subsidiaries have good and
marketable title to all real property owned by the Company and its subsidiaries
and good title to all other properties owned by them, in each case, free and
clear of all mortgages, pledges, liens, security interests, claims, restrictions
or encumbrances of any kind except such as (a) are described in the Disclosure
Package and the Final Offering Memorandum or (b) do not, singly or in the
aggregate, materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its subsidiaries; and all of the leases and subleases material to the
business of the Company and its subsidiaries, considered as one enterprise, and
under which the Company or any of its subsidiaries holds properties described in
the Disclosure

9



--------------------------------------------------------------------------------



 



Package and the Final Offering Memorandum, are in full force and effect, and
neither the Company nor any of its subsidiaries has any notice of any material
claim of any sort that has been asserted by anyone adverse to the rights of the
Company or any of its subsidiaries under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or any
subsidiary thereof to the continued possession of the leased or subleased
premises under any such lease or sublease.
     (xxv) Environmental Laws. Except as described in the Disclosure Package and
the Final Offering Memorandum and except such matters as would not, singly or in
the aggregate, result in a Material Adverse Effect, (A) neither the Company nor
any of its subsidiaries is in violation of any federal, state, local or foreign
statute, law, rule, regulation, ordinance, code, policy or rule of common law or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (B) the Company and its subsidiaries have all permits, authorizations
and approvals required under any applicable Environmental Laws and are each in
compliance with their requirements, (C) there are no pending or threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings relating to any Environmental Law against the Company or any of its
subsidiaries and (D) there are no events or circumstances that would reasonably
be expected to form the basis of an order for clean-up or remediation, or an
action, suit or proceeding by any private party or governmental body or agency,
against or affecting the Company or any of its subsidiaries relating to
Hazardous Materials or Environmental Laws.
     (xxvi) Accounting Controls and Disclosure Controls. The Company and its
subsidiaries considered as one enterprise maintain a system of internal
accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as described in the Disclosure Package or Final Offering Memorandum,
since the end of the Company’s most recent audited fiscal year, there has been
(1) no material weakness in the Company’s internal control over financial
reporting (whether or not remediated) and (2) no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting. The Company and its subsidiaries employ disclosure

10



--------------------------------------------------------------------------------



 



controls and procedures (as defined in Rules 13a-15 and 15d-15 under the 1934
Act Regulations) that are designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms, and is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and principal financial officer or officers, as appropriate,
to allow timely decisions regarding disclosure.
     (xxvii) Compliance with the Sarbanes-Oxley Act. There is and has been no
failure on the part of the Company or (except to the extent that such failure
would not reasonably be expected to cause a Material Adverse Effect) any of the
Company’s directors or officers, in their capacities as such, to comply in all
material respects with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith, including Section 402
related to loans and Sections 302 and 906 related to certifications.
     (xxviii) Payment of Taxes. All United States federal income tax returns of
the Company and its subsidiaries required by law to be filed have been filed and
all taxes shown by such returns or otherwise assessed, which are due and
payable, have been paid, except assessments against which appeals have been or
will be promptly taken and as to which adequate reserves have been provided. The
United States federal income tax returns of the Company through the fiscal year
ended May 28, 2005, have been settled and no assessment in connection therewith
has been made against the Company. The Company and its subsidiaries have filed
all other tax returns that are required to have been filed by them pursuant to
applicable foreign, state, local or other law except insofar as the failure to
file such returns would not result in a Material Adverse Effect, and has paid
all taxes due pursuant to such returns or pursuant to any assessment received by
the Company and its subsidiaries, except for such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided.
The charges, accruals and reserves on the books of the Company in respect of any
income and corporation tax liability for any years not finally determined are
adequate to meet any assessments or re-assessments for additional income tax for
any years not finally determined, except to the extent of any inadequacy that
would not result in a Material Adverse Effect.
     (xxix) Insurance. The Company and its subsidiaries carry or are entitled to
the benefits of insurance, with financially sound and reputable insurers, in
such amounts and covering such risks as is generally maintained by companies of
established repute engaged in the same or similar business, and all such
insurance is in full force and effect. The Company has no reason to believe that
it or any subsidiary will not be able (A) to renew its existing insurance
coverage as and when such policies expire or (B) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Change. Neither of the Company nor any subsidiary has in the immediately
preceding three years been denied any insurance coverage which it has sought or
for which it has applied.

11



--------------------------------------------------------------------------------



 



     (xxx) Statistical and Market-Related Data. Any statistical and
market-related data included in the Disclosure Package and the Final Offering
Memorandum are based on or derived from information that the Company believes to
be reliable and accurate.
     (xxxi) Investment Company Act. The Company is not required, and upon the
issuance and sale of the offered Securities as herein contemplated and the
application of the net proceeds therefrom as described in the Disclosure Package
and the Final Offering Memorandum, will not be required, to register as an
“investment company” under the Investment Company Act of 1940, as amended (the
“1940 Act”).
     (xxxii) Registration Rights. There are no persons with registration rights
or other similar rights to have any securities registered by the Company under
the 1933 Act, other than with respect to the registration of the resale of the
Securities under the 1933 Act pursuant to the Registration Rights Agreement.
     (xxxiii) Similar Offerings. Neither the Company nor any of its Affiliates
has, directly or indirectly, solicited any offer to buy, sold or offered to sell
or otherwise negotiated in respect of, or will solicit any offer to buy, sell or
offer to sell or otherwise negotiate in respect of, in the United States or to
any United States citizen or resident, any security which is or would be
integrated with the sale of the Securities in a manner that would require the
offered Securities to be registered under the 1933 Act.
     (xxxiv) Rule 144A Eligibility. The Securities are eligible for resale
pursuant to Rule 144A and will not be, at each Closing Time, of the same class
as securities listed on a national securities exchange registered under
Section 6 of the 1934 Act, or quoted in a U.S. automated interdealer quotation
system.
     (xxxv) No General Solicitation. None of the Company, its Affiliates or any
person acting on its or any of their behalf (other than the Initial Purchasers,
as to whom the Company makes no representation) has engaged or will engage, in
connection with the offering of the offered Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
1933 Act.
     (xxxvi) No Registration Required. Subject to compliance by the Initial
Purchasers with the representations and warranties of the Initial Purchasers and
the procedures set forth in Section 6 hereof, it is not necessary in connection
with the offer, sale and delivery of the offered Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement, the Offering Memorandum to register the Securities under the 1933 Act
or to qualify the Indenture under the Trust Indenture Act of 1939, as amended
(the “1939 Act”).
     (xxxvii) Foreign Corrupt Practices Act. Neither the Company nor, to the
knowledge of the Company, any director, officer, agent, employee, Affiliate or
other person acting on behalf of the Company or any of its subsidiaries has
taken any action, directly or indirectly, that would result in a violation by
the Company or by such director, officer, agent (in its capacity as an agent of
the Company), employee, Affiliate or other

12



--------------------------------------------------------------------------------



 



person of the Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder (the “FCPA”), including, without limitation, making
use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA and the Company and, to the knowledge of the Company, its Affiliates have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.
     (xxxviii) Money Laundering Laws. The operations of the Company are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened.
     (xxxix) OFAC. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee, Affiliate or person acting on behalf of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.
     (xl) Solvency. The Company is, and immediately after each Closing Time and
immediately upon consummation of the transactions contemplated herein and in the
Offering Memorandum will be, Solvent. As used herein, the term “Solvent” means,
with respect to an entity, on a particular date, that on such date (a) the fair
market value of the assets of such entity is greater than the total amount of
liabilities (including the probable amount of contingent liabilities) of such
entity, (b) the present fair salable value of the assets of the entity is
greater than the amount that will be required to pay the probable liabilities of
such entity on its debt as they become absolute and mature, (c) the entity is
able to realize upon its assets and pay its debts and other liabilities
(including the probable amount of contingent liabilities) as they mature, and
(d) the entity does not have unreasonably small capital.
     (xli) ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder

13



--------------------------------------------------------------------------------



 



(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or their “ERISA Affiliates” (as defined below) are in compliance in
all material respects with ERISA. “ERISA Affiliate” means, with respect to the
Company or any of its subsidiaries, any member of any group of organizations
described in Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of
1986, as amended, and the regulations and published interpretations thereunder
(the “Code”) of which the Company or any of its subsidiaries is a member. No
“reportable event” (as defined under Section 403 of ERISA) for which reporting
has not been waived under applicable regulations has occurred or is reasonably
expected to occur with respect to any “employee benefit plan” established or
maintained by the Company, any of its subsidiaries or any of their ERISA
Affiliates. No “employee benefit plan” subject to Title IV of ERISA established
or maintained by the Company, any of its subsidiaries or any of their ERISA
Affiliates, if such “employee benefit plan” were terminated, would have any
“amount of unfunded benefit liabilities” (as defined under ERISA). Neither the
Company, its subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee benefit plan”
established or maintained by the Company, any of its subsidiaries or any of
their ERISA Affiliates that is intended to be qualified under Section 401 of the
Code is so qualified and nothing has occurred, whether by action or failure to
act, which would cause the loss of such qualification.
     (b) Officer’s Certificates. Any certificate signed by any officer of the
Company or any of its subsidiaries delivered pursuant to Section 5(c) of this
Agreement to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed a representation and warranty by the Company to the Initial
Purchasers as to the matters covered thereby.
     Section 2. Sale and Delivery to Initial Purchasers; Closing.
     (a) Initial Securities. On the basis of the representations, warranties and
agreements herein contained and subject to the terms and conditions herein set
forth, the Company agrees to sell to the Initial Purchasers, and the Initial
Purchasers, agree to purchase from the Company, at a purchase price of 97.5% of
the principal amount thereof, $300,000,000 aggregate principal amount of Initial
Securities.
     (b) Option Securities. In addition, on the basis of the representations,
warranties and agreements herein contained and subject to the terms and
conditions herein set forth, the Company hereby grants an option to the Initial
Purchasers to purchase up to an additional $45,000,000 aggregate principal
amount of Option Securities at a purchase price of 97.5% of the principal amount
thereof, plus accrued and unpaid interest from the Initial Closing Time to, but
excluding, the Option Closing Time. The option hereby granted will expire
13 days after the date hereof and may be exercised at any time (but not more
than once) upon notice by the Representative to the Company setting forth the
number of Option Securities as to which the Initial Purchasers are then
exercising the option and the time and date of payment and delivery for such
Option Securities. Any such time and date of delivery (the “Option Closing
Time”) shall be determined by the Representative but shall not be later than
seven (7) full business days

14



--------------------------------------------------------------------------------



 



after the exercise of said option, nor in any event prior to the Initial Closing
Time, as hereinafter defined.
     (c) Payment. Payment of the purchase price for, and delivery of a global
certificate for, the Initial Securities shall be made at the office of Shearman
& Sterling LLP, 599 Lexington Avenue, New York, New York 10022, or at such other
place as shall be agreed upon by the Representative and the Company, at 9:00
A.M. (Eastern time) on the fourth business day after the date hereof, or such
other time not later than ten business days after such date as shall be agreed
upon by the Representative and the Company (such time and date of payment and
delivery being herein called the “Initial Closing Time” and the Initial Closing
Time and the Option Closing Time, each being the applicable “Closing Time”).
     In addition, in the event that the Initial Purchasers have exercised the
option to purchase all or any of the Option Securities, payment of the purchase
price for, and delivery of one or more global certificates for, such Option
Securities shall be made at the above-mentioned offices, or at such other place
as shall be agreed upon by Representative and the Company, on the Option Closing
Time as specified in the notice from the Representative to the Company.
     Payment shall be made to the Company by wire transfer of immediately
available funds to a bank account designated by the Company, against delivery to
the Initial Purchasers of a global certificate for the Securities to be
purchased by them.
     (d) Denominations; Registration. Global certificates for the Initial
Securities and the Option Securities, if any, shall be registered in the name of
Cede & Co., as nominee of DTC, and shall be in such denominations ($1,000 or
integral multiples of $1,000 in excess thereof) as the Representative may
request in writing at least one full business day before the Initial Closing
Time or the Option Closing Time, as the case may be. The global certificates
representing the Initial Securities and the Option Securities, if any, shall be
made available for examination and packaging by the Representative in The City
of New York not later than 10:00 A.M. on the last business day prior to the
Initial Closing Time or the Option Closing Time, as the case may be.
     Section 3. Covenants of the Company. The Company covenants with the Initial
Purchasers as follows:
     (a) Offering Memorandum. The Company, as promptly as possible, will furnish
to the Initial Purchasers, without charge, such number of copies of the Offering
Memorandum and any amendments and supplements thereto and documents incorporated
by reference therein as the Initial Purchasers may reasonably request.
     (b) Notice and Effect of Material Events. The Company will immediately
notify the Initial Purchasers, and confirm such notice in writing, of (x) any
filing made by the Company of information relating to the offering of the
Securities with any securities exchange or any other regulatory body in the
United States or any other jurisdiction, and (y) prior to the completion of the
placement of the Securities by the Initial Purchasers as evidenced by a notice
in writing from the Initial Purchasers to the Company, any material changes in
or affecting the condition, financial or otherwise, or the earnings, business
affairs or business prospects of the Company and its subsidiaries considered as
one enterprise which (i) make any statement in the Disclosure

15



--------------------------------------------------------------------------------



 



Package, any Offering Memorandum or any Supplemental Offering Materials false or
misleading or (ii) are not disclosed in the Disclosure Package or the Offering
Memorandum. In such event or if during such time any event shall occur as a
result of which it is necessary, in the reasonable opinion of any of the
Company, its counsel, the Initial Purchasers or counsel for the Initial
Purchasers, to amend or supplement the Offering Memorandum in order that the
Offering Memorandum not include any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein not
misleading in the light of the circumstances then existing, the Company will
forthwith amend or supplement the Offering Memorandum by preparing and
furnishing to the Initial Purchasers an amendment or amendments of, or a
supplement or supplements to, the Offering Memorandum (in form and substance
satisfactory in the reasonable opinion of counsel for the Initial Purchasers) so
that, as so amended or supplemented, the Offering Memorandum will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances
existing at the time it is delivered to a Subsequent Purchaser, not misleading.
     (c) Amendment and Supplements to the Offering Memorandum; Preparation of
Pricing Supplement; Supplemental Offering Materials. The Company will advise the
Initial Purchasers promptly of any proposal to amend or supplement the Offering
Memorandum and will not effect such amendment or supplement without the consent
of the Representative. Neither the consent of the Representative, nor the
Initial Purchasers’ delivery of any such amendment or supplement, shall
constitute a waiver of any of the conditions set forth in Section 5 hereof. The
Company will prepare the Pricing Supplement, in form and substance satisfactory
to the Initial Purchasers, and shall furnish prior to the Applicable Time to the
Initial Purchasers, without charge, as many copies of the Pricing Supplement as
the Initial Purchasers may reasonably request. The Company represents and agrees
that, unless it obtained or obtains the prior consent of the Representative, it
has not made and will not make any offer relating to the Securities by means of
any Supplemental Offering Materials; and each of the Initial Purchasers
represents and agrees that, except if it obtained or obtains the prior consent
of the Company, it has not made and will not make any offer relating to the
Securities by means of any Supplemental Offering Materials; in each case other
than by means of the Pricing Supplement.
     (d) Qualification of Securities for Offer and Sale. The Company will use
its best efforts, in cooperation with the Initial Purchasers to qualify the
Securities and the shares of Common Stock issuable upon conversion thereof for
offering and sale under the applicable securities laws of such states and other
jurisdictions as the Representative may designate and to maintain such
qualifications in effect as long as required for the sale of the Securities;
provided that in connection therewith the Company shall not be required to
qualify as a foreign corporation in any jurisdiction in which it is not so
qualified or to file any general consent to service of process in any
jurisdiction.
     (e) DTC. The Company will cooperate with the Initial Purchasers and use its
best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of DTC.
     (f) Use of Proceeds. The Company will use the net proceeds received by it
from the sale of the Securities in the manner specified in the Offering
Memorandum under “Use of Proceeds.”

16



--------------------------------------------------------------------------------



 



     (g) Restriction on Sale of Securities. During a period of 90 days from the
date of the Final Offering Memorandum (the “Lock Up Period”), the Company will
not, without the prior written consent of Merrill Lynch, directly or indirectly,
(i) offer, pledge, sell, or contract to sell any Common Stock or securities
convertible into or exchangeable or exercisable for or repayable with Common
Stock, whether owned at the date of the Final Offering Memorandum or thereafter
acquired by the Company or with respect to which the Company has or acquires the
power of disposition (collectively, “Relevant Securities”); (ii) sell any option
or contract to purchase any Relevant Securities; (iii) purchase any option or
contract to sell any Relevant Securities; (iv) grant any option, right or
warrant for the sale of any Relevant Securities; (v) lend or otherwise dispose
of any Relevant Securities; (vi) transfer any Relevant Securities or securities
convertible into or exchangeable or exercisable for or repayable with Relevant
Securities; (vii) file or request or demand that we file a registration
statement under the Securities Act relating to any sales of any shares of
Relevant Securities; or (viii) enter into any swap or other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of Relevant Securities whether any such swap
or transaction is to be settled by delivery of our shares of common stock or
other securities, in cash or otherwise; provided, however, that the foregoing
restrictions shall not apply to (A) the purchase of call options and the sale of
warrants described in this Final Offering Memorandum, and any transactions in
the Company’s securities contemplated thereby; (B) the acquisition of Common
Stock by directors and employees of the Company upon the conversion of
outstanding stock units and the exercise of stock options; (C) sales of shares
of Common Stock pursuant to any 10b5-1 plans in effect on the date of the Final
Offering Memorandum; (D) issuances of Common Stock (in an amount not to exceed
5% of the Common Stock then issued and outstanding) in connection with a merger,
acquisition or other business combination, or (E) the issuance to the Company’s
directors and employees of stock options, stock units and stock pursuant to the
Company’s existing stock plans, employee benefit plans and director compensation
plans; and provided, further, that, notwithstanding the foregoing, the Company
may file a registration statement with the SEC on Form S-8 for securities to be
issued under the Company’s stock plans and may also register on Form S-4 shares
that the Company may issue in connection with the acquisition of another
business.
     (h) PORTAL Designation. The Company will use its best efforts to permit the
Securities to be designated PORTAL securities in accordance with the rules and
regulations adopted by the National Association of Securities Dealers, Inc.
(“NASD”) relating to trading in the PORTAL Market.
     (i) Listing on Securities Exchange. The Company will use its best efforts
to cause all shares of Common Stock issuable upon conversion of the Securities
to be listed on the New York Stock Exchange.
     (j) Reporting Requirements. Until the offering of the Securities is
complete, the Company will file all documents required to be filed with the
Commission pursuant to the 1934 Act within the time periods required by the 1934
Act and the 1934 Act Regulations.

17



--------------------------------------------------------------------------------



 



     Section 4. Payment of Expenses.
     (a) Expenses. The Company will pay all expenses incident to the performance
of its obligations under this Agreement, including (i) the preparation,
printing, and delivery to the Initial Purchasers and any filing of the
Disclosure Package or any Offering Memorandum (including financial statements
and any schedules or exhibits and any document incorporated therein by
reference) and of each amendment or supplement thereto or of any Supplemental
Offering Material, (ii) the preparation, printing and delivery to the Initial
Purchasers of this Agreement, the Registration Rights Agreement, the Indenture
and such other documents as may be required in connection with the offering,
purchase, sale, issuance or delivery of the Securities, (iii) the preparation,
issuance and delivery of the global certificates for the Securities to the
Initial Purchasers and the certificates for the Common Stock issuable upon
conversion thereof, including any transfer taxes, any stamp or other duties
payable upon the sale, issuance and delivery of the Securities to the Initial
Purchasers, the issuance and delivery of the Common Stock issuable upon
conversion thereof and any charges of DTC in connection therewith, (iv) the fees
and disbursements of the Company’s counsel, accountants and other advisors,
(v) the qualification of the Securities and the shares of Common Stock issuable
upon conversion thereof under securities laws in accordance with the provisions
of Section 3(d) hereof, including filing fees and the reasonable fees and
disbursements of counsel (not to exceed $5,000) for the Initial Purchasers in
connection therewith and in connection with the preparation of the Blue Sky
Survey, any supplement thereto, (vi) the fees and expenses of the Trustee,
including the fees and disbursements of counsel for the Trustee in connection
with the Indenture and the Securities, (vii) the costs and expenses of the
Company relating to investor presentations on any “road show” undertaken in
connection with the marketing of the Securities including, without limitation,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations, travel and lodging expenses of the representatives and officers
of the Company and any such consultants, and the cost of aircraft and other
transportation chartered in connection with the road show, (viii) any fees
payable in connection with the rating of the Securities, (ix) any fees and
expenses payable in connection with the initial and continued designation of the
Securities as PORTAL securities under the PORTAL Market Rules pursuant to NASD
Rule 5322, (x) any fees of the NASD in connection with the Securities, and
(xi) the fees and expenses of any transfer agent or registrar for the Common
Stock.
     (b) Termination of Agreement. If this Agreement is terminated by the
Initial Purchasers in accordance with the provisions of Section 5 or
Section 10(a)(i) hereof, the Company shall reimburse the Initial Purchasers for
all of their out-of-pocket expenses, including the reasonable fees and
disbursements of counsel for the Initial Purchasers.
     Section 5. Conditions of Initial Purchasers’ Obligations. The obligations
of the Initial Purchasers hereunder are subject to the accuracy of the
representations and warranties of the Company contained in Section 1 hereof or
in certificates of any officer of the Company or any of its subsidiaries
delivered pursuant to the provisions hereof, to the performance by the Company
of its covenants and other obligations hereunder, and to the following further
conditions:

18



--------------------------------------------------------------------------------



 



     (a) Opinion of Counsel for Company. At each Closing Time, the Initial
Purchasers shall have received the opinion, dated as of such Closing Time, of
Stoel Rives LLP, counsel for the Company, in form and substance satisfactory to
counsel for the Initial Purchasers, to the effect set forth in Exhibit A hereto.
     (b) Opinion of Counsel for Initial Purchasers. At each Closing Time, the
Initial Purchasers shall have received the favorable opinion, dated as of
Closing Time, of Shearman & Sterling LLP, counsel for the Initial Purchasers. In
giving such opinion such counsel may rely, as to all matters governed by the
laws of jurisdictions other than the law of the State of New York, the federal
law of the United States and General Corporation Law of the State of Delaware,
upon the opinions of counsel satisfactory to the Initial Purchasers. Such
counsel may also state that, insofar as such opinion involves factual matters,
they have relied, to the extent they deem proper, upon certificates of officers
of the Company and its subsidiaries and certificates of public officials.
     (c) Officers’ Certificate. At each Closing Time, there shall not have been,
since the date hereof or since the date as of which information is given in the
Final Offering Memorandum (exclusive of any amendments or supplements thereto
subsequent to the date of this Agreement), any Material Adverse Effect, and the
Initial Purchasers shall have received a certificate of the President or a Vice
President of the Company and of the chief financial officer, chief accounting
officer or treasurer of the Company, dated as of such Closing Time, to the
effect that (i) there has been no Material Adverse Effect, (ii) the
representations and warranties in Section 1 hereof are true and correct with the
same force and effect as though expressly made at and as of such Closing Time,
and (iii) the Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied at or prior to such Closing
Time.
     (d) Accountants’ Comfort Letter. At the time of the execution of this
Agreement, the Initial Purchasers shall have received from Deloitte & Touche LLP
a letter dated such date, in form and substance satisfactory to the Initial
Purchasers, containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to Initial Purchasers with respect to
the financial statements and certain financial information contained in the
Preliminary Offering Memorandum.
     (e) Bring-down Comfort Letter. At each Closing Time, the Initial Purchasers
shall have received from Deloitte & Touche LLP a letter, dated as of such
Closing Time, to the effect that they reaffirm the statements made in the letter
furnished pursuant to subsection (d) of this Section, except that the specified
date referred to shall be a date not more than three business days prior to such
Closing Time and that the Offering Memorandum referred to shall be the Final
Offering Memorandum.
     (f) PORTAL. At the Initial Closing Time, the Securities shall have been
designated for trading on PORTAL.
     (g) Lock-up Agreements. On the date of this Agreement, the Initial
Purchasers shall have received “lock-up letters,” in the form attached hereto as
Exhibit B, from the named executive officers and directors of the Company, and
such letters shall be in full force and effect at each Closing Time.

19



--------------------------------------------------------------------------------



 



     (h) Indenture and Registration Rights Agreement. At or prior to the Initial
Closing Time, the Company and the Trustee shall have executed and delivered the
Indenture, and the Company shall have executed and delivered the Registration
Rights Agreement, each in a form satisfactory to the Initial Purchasers.
     (i) Approval of Listing. At the Initial Closing Time, the shares of Common
Stock issuable upon conversion of the Securities shall have been approved for
listing on the New York Stock Exchange, subject only to official notice of
issuance.
     (j) Execution and Delivery of Certain Transaction Documents. At or prior to
the Initial Closing Time, the Company shall have executed and delivered the
Convertible Note Hedge Confirmation and the Warrant Transaction Confirmation.
     (k) Additional Documents. At each Closing Time, counsel for the Initial
Purchasers shall have been furnished with such documents and opinions as they
may require for the purpose of enabling them to pass upon the issuance and sale
of the Securities as herein contemplated, or in order to evidence the accuracy
of any of the representations or warranties, or the fulfillment of any of the
conditions, herein contained; and all proceedings taken by the Company in
connection with the issuance and sale of the Securities as herein contemplated
shall be satisfactory in form and substance to the Initial Purchasers and
counsel for the Initial Purchasers.
     (l) Termination of Agreement. If any condition specified in this Section
shall not have been fulfilled when and as required to be fulfilled, this
Agreement may be terminated by the Initial Purchasers by notice to the Company
at any time at or prior to each Closing Time, and such termination shall be
without liability of any party to any other party except as provided in
Section 4 and except that Sections 1, 7, 8 and 9 shall survive any such
termination and remain in full force and effect.
     Section 6. Subsequent Offers and Resales of the Securities.
     (a) Offer and Sale Procedures. The Initial Purchasers and the Company
hereby establish and agree to observe the following procedures in connection
with the offer and sale of the Securities:
     (i) Offers and Sales. Offers and sales of the Securities shall only be made
to persons whom the offeror or seller reasonably believes to be qualified
institutional buyers, as defined in Rule 144A under the 1933 Act (“Qualified
Institutional Buyers”).
     (ii) No General Solicitation. No general solicitation or general
advertising (within the meaning of Rule 502(c) under the 1933 Act) will be used
in the United States in connection with the offering or sale of the Securities.
     (iii) Purchases by Non-Bank Fiduciaries. In the case of a non-bank
Subsequent Purchaser of a Security acting as a fiduciary for one or more third
parties, each third party shall, in the judgment of the Initial Purchasers, be a
Qualified Institutional Buyer.

20



--------------------------------------------------------------------------------



 



     (iv) Subsequent Purchaser Notification. The Initial Purchasers will take
reasonable steps to inform, and cause each of its U.S. Affiliates to take
reasonable steps to inform, persons acquiring Securities from the Initial
Purchasers or affiliate, as the case may be, in the United States that the
Securities (A) have not been and will not be registered under the 1933 Act,
(B) are being sold to them without registration under the 1933 Act in reliance
on Rule 144A or in accordance with another exemption from registration under the
1933 Act, as the case may be, and (C) may not be offered, sold or otherwise
transferred except (1) to the Company, (2) outside the United States in
accordance with Regulation S under the 1933 Act, or (3) inside the United States
in accordance with (x) Rule 144A to a person whom the seller reasonably believes
is a Qualified Institutional Buyer that is purchasing such Securities for its
own account or for the account of a Qualified Institutional Buyer to whom notice
is given that the offer, sale or transfer is being made in reliance on Rule 144A
or (y) pursuant to another available exemption from registration under the 1933
Act.
     (v) Minimum Principal Amount. No sale of the Securities to any one
Subsequent Purchaser will be for less than U.S. $1,000 principal amount and no
Security will be issued in a smaller principal amount. If the Subsequent
Purchaser is a non-bank fiduciary acting on behalf of others, each person for
whom it is acting must purchase at least U.S. $1,000 principal amount of the
Securities.
     (b) Covenants of the Company. The Company covenants with the Initial
Purchasers as follows:
     (i) Integration. The Company agrees that it will not and will cause its
Affiliates not to, directly or indirectly, solicit any offer to buy, sell or
make any offer or sale of, or otherwise negotiate in respect of, securities of
the Company of any class if, as a result of the doctrine of “integration”
referred to in Rule 502 under the 1933 Act, such offer or sale would render
invalid (for the purpose of (i) the sale of the Securities by the Company to the
Initial Purchasers, (ii) the resale of the Securities by the Initial Purchasers
to Subsequent Purchasers or (iii) the resale of the Securities by such
Subsequent Purchasers to others) the exemption from the registration
requirements of the 1933 Act provided by Section 4(2) thereof or by Rule 144A
thereunder or otherwise.
     (ii) Rule 144A Information. The Company agrees that, in order to render the
offered Securities eligible for resale pursuant to Rule 144A under the 1933 Act,
while any of the offered Securities remain outstanding, it will make available,
upon request, to any holder of offered Securities or prospective purchasers of
Securities the information specified in Rule 144A(d)(4), unless the Company
furnishes information to the Commission pursuant to Section 13 or 15(d) of the
1934 Act.
     (iii) Restriction on Repurchases. Until the expiration of two years after
the original issuance of the offered Securities, the Company will not, and will
cause its Affiliates not to, resell any offered Securities which are “restricted
securities” (as such term is defined under Rule 144(a)(3) under the 1933 Act),
whether as beneficial owner or otherwise (except as agent acting as a securities
broker on behalf of and for the account of customers in the ordinary course of
business in unsolicited broker’s transactions).

21



--------------------------------------------------------------------------------



 



     (c) Qualified Institutional Buyer. Each of the Initial Purchasers
represents and warrants to, and agrees with, the Company that it is a Qualified
Institutional Buyer and an “accredited investor” within the meaning of Rule
501(a) under the 1933 Act (an “Accredited Investor”).
     Section 7. Indemnification.
     (a) Indemnification of Initial Purchasers. The Company agrees to indemnify
and hold harmless the Initial Purchasers, their affiliates, as such term is
defined in Rule 501(b) under the 1933 Act (each, an “Affiliate”), their selling
agents and each person, if any, who controls any Initial Purchaser within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:
     (i) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
the Disclosure Package, the Final Offering Memorandum (or any amendment or
supplement thereto) or any Supplemental Offering Materials, or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;
     (ii) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 7(d) below) any such
settlement is effected with the written consent of the Company; and
     (iii) against any and all expense whatsoever, as incurred (including the
fees and disbursements of counsel chosen by the Initial Purchasers), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above;
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by the
Initial Purchasers expressly for use in the Preliminary Offering Memorandum, the
Disclosure Package, the Final Offering Memorandum (or any amendment or
supplement thereto) or in any Supplemental Offering Materials.
     (b) Indemnification of Company. The Initial Purchasers severally agree to
indemnify and hold harmless the Company and each person, if any, who controls
the Company within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act against any and all loss, liability, claim, damage and expense
described in the indemnity contained in subsection (a) of

22



--------------------------------------------------------------------------------



 



this Section, as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in any preliminary
offering memorandum, the Disclosure Package, the Final Offering Memorandum or
any Supplemental Offering Materials in reliance upon and in conformity with
written information furnished to the Company by the Initial Purchasers expressly
for use therein.
     (c) Actions against Parties; Notification. Each indemnified party shall
give notice as promptly as reasonably practicable to each indemnifying party of
any action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability under this Section 7 to the extent it is
not materially prejudiced as a result thereof and in any event shall not relieve
it from any liability which it may have otherwise than on account of this
indemnity agreement. In the case of parties indemnified pursuant to Section 7(a)
above, counsel to the indemnified parties shall be selected by the
Representative, and, in the case of parties indemnified pursuant to Section 7(b)
above, counsel to the indemnified parties shall be selected by the Company. An
indemnifying party may participate at its own expense in the defense of any such
action; provided, however, that counsel to the indemnifying party shall not
(except with the consent of the indemnified party) also be counsel to the
indemnified party. In no event shall the indemnifying parties be liable for fees
and expenses of more than one counsel (in addition to any local counsel)
separate from their own counsel for all indemnified parties in connection with
any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances. No
indemnifying party shall, without the prior written consent of the indemnified
parties, settle or compromise or consent to the entry of any judgment with
respect to any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever in
respect of which indemnification or contribution could be sought under this
Section or Section 8 hereof (whether or not the indemnified parties are actual
or potential parties thereto), unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.
     (d) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 7(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.
     Section 8. Contribution. If the indemnification provided for in Section 7
hereof is for any reason unavailable to or insufficient to hold harmless an
indemnified party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect

23



--------------------------------------------------------------------------------



 



the relative benefits received by the Company on the one hand and the Initial
Purchasers on the other hand from the offering of the Securities pursuant to
this Agreement or (ii) if the allocation provided by clause (i) is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company on the one hand and of the Initial Purchasers on the other hand in
connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.
     The relative benefits received by the Company on the one hand and the
Initial Purchasers on the other hand in connection with the offering of the
Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities pursuant to this Agreement (before deducting expenses) received by
the Company and the total underwriting discount received by the Initial
Purchasers, bear to the aggregate initial offering price of the Securities.
     The relative fault of the Company on the one hand and the Initial
Purchasers on the other hand shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.
     The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.
     Notwithstanding the provisions of this Section, the Initial Purchasers
shall not be required to contribute any amount in excess of the amount by which
the total price at which the Securities purchased and sold by it hereunder
exceeds the amount of any damages which the Initial Purchasers have otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.
     No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
     For purposes of this Section, each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act and the Initial Purchasers’ Affiliates and selling agents shall have
the same rights to contribution as the Initial Purchasers, and each person, if
any, who controls the Company within the meaning of Section 15

24



--------------------------------------------------------------------------------



 



of the 1933 Act or Section 20 of the 1934 Act shall have the same rights to
contribution as the Company.
     Section 9. Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto shall remain operative and in full force and effect, regardless
of (i) any investigation made by or on behalf of the Initial Purchasers or their
Affiliates or selling agents, any person controlling the Initial Purchasers,
their officers or directors or any person controlling the Company and
(ii) delivery of and payment for the Securities.
     Section 10. Defaulting Initial Purchasers. If, at any Closing Time, any
Initial Purchaser shall fail or refuse to purchase the principal amount of
Securities agreed to be purchased by such Initial Purchaser hereunder, the
non-defaulting Initial Purchasers shall be obligated to purchase the principal
amount of Securities that the defaulting Initial Purchaser agreed but failed to
purchase on such Closing Time in the respective proportions which the principal
amount of Securities set forth opposite the name of each non-defaulting Initial
Purchaser in Schedule A hereto bears to the aggregate principal amount of
Securities set forth opposite the names of all non-defaulting Initial
Purchasers; provided, however, that the non-defaulting Initial Purchasers shall
not be obligated to purchase any of the Securities at such Closing Time if the
aggregate principal amount of Securities that the defaulting Initial Purchaser
or Initial Purchasers agreed but failed to purchase on such date exceeds 10% of
the aggregate principal amount of Securities to be purchased at such Closing
Time. If the foregoing maximum is exceeded, the non-defaulting Initial
Purchasers, or those other initial purchasers satisfactory to the Company and
the Representative who so agree, shall have the right, but shall not be
obligated, to purchase, in such proportion as may be agreed upon among them, all
the Securities to be purchased at such Closing Time. If the non-defaulting
Initial Purchasers do not elect to purchase the Securities that the defaulting
Initial Purchaser or Initial Purchasers agreed but failed to purchase on such
Closing Time, this Agreement shall terminate without liability on the part of
any non-defaulting Initial Purchaser or the Company, except that the Company
will continue to be liable for the payment of expenses (for any non-defaulting
Initial Purchaser) to the extent set forth in, and subject to the terms of,
Section 4. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context requires otherwise, any party
not listed in Schedule A hereto that, pursuant to this Section 10, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.
Any action taken under this Section 10 shall not relieve any defaulting Initial
Purchaser from liability in respect of any default of such Initial Purchaser
under this Agreement.
     Section 11. Termination of Agreement.
     (a) Termination; General. The Initial Purchasers may terminate this
Agreement, by notice to the Company, at any time at or prior to each Closing
Time (i) if there has been, since the time of execution of this Agreement or
since the date as of which information is given in the Preliminary Offering
Memorandum, the Disclosure Package or the Final Offering Memorandum (exclusive
of any amendments or supplements thereto subsequent to the date of this
Agreement), any material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise,

25



--------------------------------------------------------------------------------



 



whether or not arising in the ordinary course of business, or (ii) if there has
occurred any material adverse change in the financial markets in the United
States or the international financial markets, any outbreak of hostilities or
escalation thereof or other calamity or crisis or any change or development
involving a prospective change in national or international political, financial
or economic conditions, in each case the effect of which is such as to make it,
in the judgment of the Initial Purchasers, impracticable or inadvisable to
market the Securities or to enforce contracts for the sale of the Securities, or
(iii) if trading in any securities of the Company has been suspended or
materially limited by the Commission or the New York Stock Exchange, or if
trading generally on the American Stock Exchange or the New York Stock Exchange
or in the NASDAQ System has been suspended or materially limited, or minimum or
maximum prices for trading have been fixed, or maximum ranges for prices have
been required, by any of said exchanges or by such system or by order of the
Commission, the National Association of Securities Dealers, Inc. or any other
governmental authority, or (iv) a material disruption has occurred in commercial
banking or securities settlement or clearance services in the United States, or
(v) if a banking moratorium has been declared by either Federal or New York
authorities.
     (b) Liabilities. If this Agreement is terminated pursuant to this Section,
such termination shall be without liability of any party to any other party
except as provided in Section 4 hereof, and provided further that Sections 1, 7,
8 and 9 shall survive such termination and remain in full force and effect.
     Section 12. Tax Disclosure. Notwithstanding any other provision of this
Agreement, immediately upon commencement of discussions with respect to the
transactions contemplated hereby, the Company (and each employee, representative
or other agent of the Company) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to the Company relating to such tax
treatment and tax structure. For purposes of the foregoing, the term “tax
treatment” is the purported or claimed federal income tax treatment of the
transactions contemplated hereby, and the term “tax structure” includes any fact
that may be relevant to understanding the purported or claimed federal income
tax treatment of the transactions contemplated hereby.
     Section 13. Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication. Notices to the Initial
Purchasers shall be directed to the Representative at 4 World Financial Center,
New York, New York 10080, attention of Gopal Garuda, Director, and notices to
the Company shall be directed to it at 14200 S.W. Karl Braunn Drive, Beaverton,
Oregon 97077, attention Secretary.
     Section 14. No Advisory or Fiduciary Relationship. The Company acknowledges
and agrees that (a) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the offering price of the Securities
and any related discounts and commissions, is an arm’s-length commercial
transaction between the Company, on the one hand, and the Initial Purchasers on
the other hand, (b) in connection with the offering contemplated hereby and the
process leading to such transaction, each of the Initial Purchasers is and has
been acting solely as a principal and is not the agent or fiduciary of the
Company, or its stockholders, creditors,

26



--------------------------------------------------------------------------------



 



employees or any other party, (c) the Initial Purchasers have not assumed, or
will not assume, an advisory or fiduciary responsibility in favor of the Company
with respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether the Initial Purchasers have advised or are currently
advising the Company on other matters) and the Initial Purchasers have no
obligation to the Company with respect to the offering contemplated hereby
except the obligations expressly set forth in this Agreement, (d) the Initial
Purchasers and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of each of the
Company, and (e) the Initial Purchasers have not provided any legal, accounting,
regulatory or tax advice with respect to the offering contemplated hereby and
the Company has consulted its own legal, accounting, regulatory and tax advisors
to the extent it deemed appropriate. The Company hereby waives any claims that
the Company may have against the Initial Purchasers with respect to any breach
of fiduciary duty in connection with this Offering.
     Section 15. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Initial
Purchasers, or any of them with respect to the subject matter hereof.
     Section 16. Parties. This Agreement shall inure to the benefit of and be
binding upon the Initial Purchasers and the Company and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Initial Purchasers and the Company and their respective successors and the
controlling persons and officers and directors referred to in Sections 7 and 8
and their heirs and legal representatives, any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision herein
contained. This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Initial Purchasers and the
Company and their respective successors, and said controlling persons and
officers and directors and their heirs and legal representatives, and for the
benefit of no other person, firm or corporation. No purchaser of Securities from
the Initial Purchasers shall be deemed to be a successor by reason merely of
such purchase.
     Section 17. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     Section 18. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.
     Section 19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.
     Section 20. Effect of Headings. The Section headings herein are for
convenience only and shall not affect the construction hereof.

27



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Initial Purchasers and the Company in accordance with its terms.

            Very truly yours,

TEKTRONIX, INC.
      By:   /s/ JAMES F. DALTON         Name:   James F. Dalton        Title:  
Senior Vice President, General
Counsel, and Secretary     
      SIGNATURE PAGE TO PURCHASE
AGREEMENT
   

28



--------------------------------------------------------------------------------



 



         

CONFIRMED AND ACCEPTED,
  as of the date first above written:
MERRILL LYNCH & CO.
MERRILL LYNCH, PIERCE, FENNER & SMITH
          INCORPORATED

         
By:
  /s/ PATRICK R. FANNON    
 
       
 
  Authorized Signatory    

For itself and as Representative
of the several Initial Purchasers
named on Schedule A hereto

 



--------------------------------------------------------------------------------



 



SCHEDULE A

              Principal Amount of Initial Purchasers   Securities
Merrill Lynch, Pierce, Fenner & Smith Incorporated
    195,000,000  
Goldman, Sachs & Co.
    75,000,000  
Citigroup Global Markets Inc.
    30,000,000  
Total
    300,000,000  
 
       

 



--------------------------------------------------------------------------------



 



Schedule B
Tektronix, Inc.
(TEK/NYSE)
Offering Size: $300,000,000
Overallotment Option: $45,000,000
144A Senior Convertible Notes Due 2012 Terms:
Public Offering Price: $1,000.00 per note (100%)
Maturity: July 15, 2012
Interest Rate: 1.625% payable semiannually in arrears in cash
Last Sale (6/25/07): $34.57
Conversion Price: Approximately $39.76, subject to adjustment
Conversion Premium: 15.0%
Conversion Rate: 25.1538, subject to adjustment
Conversion Rate Cap: 28.9268, subject to adjustment
Conversion Trigger Price: $51.68
Interest Payment Dates: January 15 and July 15, beginning January 15, 2008
Redemption: None
Put Dates: None
Make Whole Premium upon a Fundamental Change: If a fundamental change occurs and
a holder elects to convert in connection with such transaction, the conversion
rate will be increased by a number of shares. The number of additional shares
will be determined by reference to the following table and is based on the date
on which such fundamental change becomes effective and the price paid per share
of common stock on the effective date:

                                                                  Effective Date
Stock Price   June 29, 2007       July 15, 2008   July 15, 2009   July 15, 2010
  July 15, 2011   July 15, 2012 $ 34.57       3.7731           3.7731      
3.7731       3.7731       3.7731       3.7731   $ 36.00       3.3391    
 
    3.3632       3.3446       3.2550       3.0158       2.6240   $ 40.00      
2.4148    
 
    2.3557       2.2409       2.0295       1.6132       0.0000   $ 50.00      
1.1909    
 
    1.0731       0.9097       0.6764       0.3402       0.0000   $ 60.00      
0.6730    
 
    0.5700       0.4432       0.2878       0.1199       0.0000   $ 70.00      
0.4201    
 
    0.3442       0.2568       0.1649       0.0765       0.0000   $ 80.00      
0.2886    
 
    0.2351       0.1759       0.1144       0.0571       0.0000   $ 100.00      
0.1572    
 
    0.1270       0.0960       0.0640       0.0331       0.0000   $ 120.00      
0.0894    
 
    0.0717       0.0540       0.0355       0.0178       0.0000  

If the stock price on the effective date exceeds $120.00 per share, subject to
adjustment, no adjustment to the applicable conversion rate will be made.
If the stock price on the effective date is less than $34.57 per share, subject
to adjustment, no adjustment to the applicable conversion rate will be made.
Net Payment for Purchased Note Hedges Minus Sold Warrants: $26.6 million Shares
Underlying Convertible Note Hedge and Warrant: Approximately 7.5 million

 



--------------------------------------------------------------------------------



 



Exercise Price of Sold Warrant: 42.5% higher than closing stock price
Use of Proceeds and Capitalization: At May 26, 2007, on an as adjusted basis to
reflect the sale of the notes (assuming the overallotment option is not
exercised) and the issuer’s use of (1) $110.0 million of the net proceeds to
repurchase approximately 3.2 million shares of common stock at the price of
$34.57 per share and (2) $26.6 million of the net proceeds to fund the net cost
of the convertible note hedge and warrant transactions, the issuer would have
had cash, cash equivalents and short-term and long-term marketable investments
of $513.3 million, total debt of $300 million, and total shareholders’ equity of
$875.6 million. The issuer intends to use any remaining net proceeds to purchase
additional common shares and for other general corporate purposes.
Trade Date: 6/25/07
Settlement Date (T+4): 6/29/07
144A CUSIP: 879131AG5
Joint-Bookrunners: Merrill Lynch, Goldman, Sachs & Co.
Co-Manager: Citi
****
This communication is intended for the sole use of the person to whom it is
provided by us. This Offering is being conducted in the U.S. pursuant to
Rule 144A of the Securities Act 1933, as amended, and may therefore only be
offered to QIBs. A written offering circular may be obtained from your Merrill
Lynch sales representative, from Merrill Lynch, Pierce, Fenner & Smith
Incorporated, 4 World Financial Center, FL 05, New York, NY 10080, or from your
Goldman, Sachs sales representative, or from Goldman, Sachs & Co., 85 Broad
Street, New York, NY 10004 Attention: Prospectus Department (212-902-1171).
This announcement and any offer if made subsequently is directed only at persons
in member states of the European Economic Area who are “qualified investors”
within the meaning of Article 2(1)(e) of the Prospectus Directive (Directive
2003/71/EC) (“Qualified Investors”). Any person in the EEA who acquires the
securities in any offer (an “investor”) or to whom any offer of the securities
is made will be deemed to have represented and agreed that it is a Qualified
Investor. Any investor will also be deemed to have represented and agreed that
any securities acquired by it in the offer have not been acquired on behalf of
persons in the EEA other than Qualified Investors or persons in the UK and other
member states (where equivalent legislation exists) for whom the investor has
authority to make decisions on a wholly discretionary basis, nor have the
securities been acquired with a view to their offer or resale in the EEA to
persons where this would result in a requirement for publication by the company,
Merrill Lynch International (“MLI”) or any other manager of a prospectus
pursuant to Article 3 of the

2



--------------------------------------------------------------------------------



 



Prospectus Directive. The company, MLI and their affiliates, and others will
rely upon the truth and accuracy of the foregoing representations and
agreements.
This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.
Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg or another email system.

3



--------------------------------------------------------------------------------



 



Exhibit A-1
FORM OF OPINION OF STOEL RIVES LLP
TO BE DELIVERED PURSUANT TO
SECTION 5(a)
[Provided as Separate Document]

A - 1



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF LOCK-UP AGREEMENT
     The undersigned, an executive officer or director of Tektronix, Inc., an
Oregon corporation (the “Company”), understands that the Merrill Lynch & Co. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) propose to
enter into a Purchase Agreement (the “Purchase Agreement”) with the Company,
providing for the offering (the “Offering”), pursuant to Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”), of Convertible Senior
Notes due 2012 of the Company. Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Purchase Agreement.
     In recognition of the benefit that the Offering will confer upon the
undersigned as an officer or director of the Company, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees that, during a period of 90 days
from the date of the Final Offering Memorandum (the “Lock-Up Period”), the
undersigned will not, for the benefit of Merrill Lynch, without the prior
written consent of Merrill Lynch, directly or indirectly, (i) offer, pledge,
sell, or contract to sell any shares of the Company’s Common Stock or any
securities convertible into or exchangeable or exercisable for such Common
Stock, whether now owned or hereafter acquired by the undersigned or with
respect to which the undersigned has or hereafter acquires the power of
disposition (collectively, “Lock-Up Securities”); (ii) sell any option or
contract to purchase any Lock-Up Securities; (iii) purchase any option or
contract to sell any Lock-Up Securities; (iv) grant any option, right or warrant
for the sale of any Lock-Up Securities; (v) lend or otherwise dispose of any
Lock-Up Securities; (vi) transfer any Lock-Up Securities or securities
convertible into or exchangeable or exercisable for or repayable with Lock-Up
Securities; (vii) file or request or demand that the Company file a registration
statement under the Securities Act relating to any sales of any Lock-Up
Securities; or (viii) enter into any swap or other agreement or any transaction
that transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of Lock-Up Securities whether any such swap or
transaction is to be settled by delivery of our shares of common stock or other
securities, in cash or otherwise
     The foregoing restrictions shall not apply to: (1) the acquisition of
Common Stock by directors and employees of the Company upon the conversion of
stock units and the exercise of stock options; (2) sales of shares of Common
Stock pursuant to any 10b5-1 plans in effect on the date of the Final Offering
Memorandum, provided that such a 10b5-1 plan may be amended during the 90-day
period specified in this letter as long as the number of shares that may be sold
pursuant to the plan during the Lock-Up Period is not increased; (3) sales of up
to (A) 15,000 additional shares of Common Stock by the undersigned or by a
permissible transferee of the undersigned, if the undersigned is an executive
officer, or (B) 5,000 additional shares of Common Stock by the undersigned or by
a permissible transferee of the undersigned, if the undersigned is a director;
(4) the transfer of Lock-Up Securities in connection with the exercise of stock
options outstanding on the date hereof; and (5) any other transfers in
connection with which (A) Merrill Lynch receives a signed lock-up agreement for
the balance of the lock up period from each donee, trustee, distributee, or
transferee, as the case may be, (B) any such transfer shall not involve a
disposition for value, (C) such transfers are not required during the

B - 1



--------------------------------------------------------------------------------



 



Lock-Up Period to be reported in any public report or filing with the SEC, or
otherwise, and (D) the undersigned does not otherwise voluntarily effect any
public filing or report during the Lock-Up Period regarding such transfers,
provided that any such transfer pursuant to clause (5) is:
(i) a bona fide gift or gifts; or
(ii) to any trust or limited liability company, the beneficiaries or members of
which are exclusively the undersigned or a member of the immediate family of the
undersigned, including grandchildren (to the extent consistent with the
Securities Act and state securities laws).
     The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with this letter
agreement.

         
By:
       
 
       
Name:
       

B - 2